OPINION OF THE COURT
STONE, Senior Judge:
The appellant pled guilty to violating her commander’s order to stay within the limits of Travis Air Force Base (AFB), California, wrongful use of cocaine and methamphetamine, and larceny. These offenses violated Articles 92, 112a, and 121, UCMJ, 10 U.S.C. §§ 892, 912a, 921. After accepting her pleas, the military judge, sitting alone as a general court-martial, sentenced her to a dismissal and confinement for 15 months. The convening authority approved the findings and sentence as adjudged.
On 11 May 2005, the appellant submitted her case to this Court for review without assigning any errors for our consideration. On 22 June 2005, upon review of the record of trial, a panel of the Court specified the following issue for review:
WHETHER, HAVING FOUND THAT THE TERMS OF THE APPELLANT’S PRETRIAL CONFINEMENT VIOLATED AIR FORCE INSTRUCTION (AFI) 31-205, THE AIR FORCE CORRECTIONS SYSTEM, ¶¶ 5.8.1.2 AND 7.1.1 (7 Apr 2004), THE MILITARY JUDGE ERRED IN NOT DETERMINING WHETHER THE VIOLATION “INVOLVE[D] AN ABUSE OF DISCRETION” PERMITTING CREDIT UNDER [RULE FOR COURTS-MARTIAL] 305(k).1
Upon receiving briefs from both sides, this Court, on its own motion, agreed on 7 November 2005 to hear the case en banc. For the reasons that follow, we hold that the military judge did not err and the appellant is not entitled to additional pretrial confinement credit.

Background

The appellant arrived at her first duty assignment at Travis AFB, California, in March 2003, and soon encountered work and disciplinary problems. Her conduct led to formal counseling and other adverse administrative actions. In August 2003, because of her erratic behavior at work, her commander asked whether she would consent to drug urinalysis testing, and she agreed. This test detected one of the metabolites of cocaine at a level that far exceeded the cutoff of 100 ng/mL established by the Department of Defense (DoD) for reporting a urine sample as positive for cocaine use.
On 3 January 2004, the appellant’s commander restricted her to the limits of Travis AFB. Soon thereafter, she stole wallets from the purses of two of her co-workers. She told the military judge she took the wallets to obtain money to satisfy her drug addiction. Her situation continued to deteriorate, and on 8 January 2004, her group commander obtained search authorization to test samples of her hair. She also consented to urinalysis testing on the same day. Both tests established her continued use of cocaine, and the urinalysis test also established her use of methamphetamine. On 16 January 2004, the appellant consented to another urinalysis. The results established the presence of cocaine.
On 19 January 2004, she broke restriction. The appellant’s commander learned of this misconduct based upon her arrest by civilian authorities for possession of drug parapher*517nalia. She was ordered into pretrial confinement on that same date.
Because Travis AFB did not have its own facility, the appellant was sent to the Solano County Jail, a civilian confinement facility near Travis AFB. She was later transferred to Claybank Detention Facility, also in Sola-no County. According to a Memorandum of Agreement signed by Travis AFB and the Solano County Sheriffs Office, both facilities were required to be approved by the United States Marshal Service or have accreditation by the American Correctional Association, American Jail Association, or the state of California.
At trial, the conditions of her confinement were not subject to dispute, but the specific facts were not extensively developed on the record. At the Solano County Jail, the appellant was placed in a two-person cell where she ate, slept, and used the bathroom. She stayed in her cell between 22 and 23 hours a day, depending upon her security classification. During most of her stay at the Solano County Jail, she shared a cell with women who had been convicted of such things as theft, burglary, and aggravated assault. At the Claybank Detention Facility, she shared sleeping and living quarters in an open bay room with 19 other inmates—many of whom had been convicted. At both facilities, she wore the same jumpsuit as all other inmates, to include convicted prisoners. The color of her jumpsuit depended upon her security classification, rather than her designation as a pretrial detainee. She performed tasks to keep her module clean, but otherwise was not required to perform work duties unless she volunteered.
She ultimately served 157 days in pretrial confinement and received 157 days of administrative credit against her adjudged confinement. See United States v. Allen, 17 M.J. 126 (C.M.A.1984).

Motion at Trial

The appellant did not complain about the Solano County confinement facilities prior to trial. Nonetheless, at trial she asked the military judge to award an additional 157 days of confinement credit because she was improperly commingled with and required to wear the same prison uniform as convicted inmates. Her counsel argued—and the military judge found—these conditions violated AFI 31-205, ¶¶ 5.8.1.2 and 7.1.1. These provisions state:
5.8.1.2. All [pretrial] detainees will be housed in separate cells or sleeping areas, separated by sight, from post-trial inmates. They may share the same common areas at the same time. [Pretrial] detainees are housed LAW [in accordance with] Article 13, UCMJ, [10 U.S.C. § 813,] and AFJI [Air Force Joint Instruction] 31-215, paragraph 4(g).2
7.1.1. [Pretrial] detainees. Military members in [pretrial] status are not convicted of a crime and will continue to wear the [battle dress uniform] with authorized rank insignia, badges, patches, devices, etc____ [Pretrial] detainees will not be placed in the same color distinctive uniform worn by adjudged and sentenced inmates IAW [R.C.M.] 304(f).
These regulatory provisions are made applicable to correctional facilities outside of the DoD by virtue of AFI 31-205, ¶ 1.2.2.2.2, which requires civilian facilities to “meet or exceed” the standards of confinement and treatment that would be provided by a DoD facility.
Trial defense counsel argued that compliance with the “compassionate” provisions found in AFI 31-205, ¶¶5.8.1.2. and 7.1.1, was nondiseretionary based upon language on the title page which states, “COMPLIANCE WITH THIS PUBLICATION IS MANDATORY.”3 He further argued it *518granted a “benefit on people placed in pretrial confinement.” Consequently, he argued, the government’s disregard of the instruction permitted the military judge to infer that punishment or an intent to punish had occurred, in violation of the prohibition of Article 13, UCMJ, against the imposition of pretrial punishment. See generally United States v. Palmiter, 20 M.J. 90 (C.M.A.1985). Alternatively, trial defense counsel asked the military judge to use his “equitable powers to grant some relief.” 4
After hearing evidence, the military judge entered the following findings of fact, which were not disputed:
The Solano County jail makes no effort to segregate prisoners according to whether or not they are in pretrial confinement or have been convicted. The jail segregates only by relative security level. For example—medium versus maximum and according to whether or not the inmate has received a sentence or not. In the jail, confinees who have received a sentence are generally not allowed to mix with those who have not. However, in Solano County defendants are not sentenced at the time of conviction. After conviction, they are returned to the general population of the jail where they remain until sentenced. This lag time between conviction and sentencing can last anywhere to a few days to over a month. As a result, pretrial confinees and convicts are routinely incarcerated with one another in the same modules in the same cells.
According to [the senior corrections officer at the Solano County Jail], while the Sola-no County Jail tried to prevent military pretrial confinees from being housed with convicts, the jail cannot always do so. This is especially true when the jail is experiencing] overcrowding. Moreover as the jail does not track prisoners according to the prisoners[’] pretrial versus conviction status, the jail has no way of knowing if a military pretrial confinee has been housed with convicts.
As to the Claybank Detention Facility, the military judge found that pretrial detainees were also routinely housed with convicts and that the appellant’s uniform was the same as other prisoners, without regard to her pretrial status.
The military judge determined the two regulatory provisions had been violated. Nonetheless, he ruled the appellant was not entitled to relief because “[n]oncompliance with Air Force regulations governing pretrial confinement may be evidence supporting a claim of punishment but is not in and of itself determinative of the issue.” He further noted:
[T]he court does not necessarily view this [lack of compliance with Air Force regulations] as a major concern. Many bases throughout the Air Force no longer have confinement facilities. If members of the Air Force are housed in a local facility for pretrial confinement, it would see[m] logical that Air Force members would have to abide by that [facility’s] rules and regula-tions____ While the court is aware that local facilities will never meet the requirements of AFI 31-205 [relating to commingling and prison uniforms], the court does have evidence that the treatment of inmates at each facility where the accused has been housed was in no way cruel or inhumane.
He concluded there was no intent to punish the appellant and that there was a “legitimate nonpunitive governmental objective” for her pretrial confinement, and ultimately determined the appellant was not entitled to additional administrative credit against her sentence.

Discussion


a. Introduction

We review a military judge’s findings of fact under a clearly erroneous standard. *519United States v. King, 61 M.J. 225, 227 (C.A.A.F.2005). The application of those facts to any determination of whether the appellant is entitled to credit for unlawful pretrial confinement or punishment is reviewed de novo. Id. The burden is on an accused to establish his or her entitlement to additional sentence credit. Id. (citing R.C.M. 905(c)(2)). Accord United States v. Fischer, 61 M.J. 415, 418 (C.A.A.F.2005), cert. denied, - U.S. -, 126 S.Ct. 1345, 164 L.Ed.2d 58 (2006); United States v. Mosby, 56 M.J. 309, 310 (C.A.A.F.2002).
We begin our analysis by noting that an accused servicemember’s entitlement to credit against a court-martial sentence can be traced to a variety of sources, to include: the Due Process Clause of the United States Constitution,5 statute,6 military common law,7 and executive orders.8 In this case, we first address whether a service regulation issued pursuant to Secretarial orders creates an independent source of confinement credit. We then address how a violation of a Secretarial order affects an accused’s entitlement to credit from these other sources.

b. Secretarial Intent—Violations of Air Force Instructions

We focus first on whether the appellant is entitled to additional credit against her sentence based on a violation of service regulations governing pretrial confinement, even in the absence of an intent to punish, an abuse of discretion, or unusually harsh or rigorous conditions. In other words, we address the novel question of whether AFI 31-205 gives rise to an independent basis for granting pretrial confinement credit. We conclude that it does not.
Our concern about whether the appellant is entitled to additional credit for a violation of the Air Force’s confinement regulation stems, in part, from our superior courts recent decision in Kreutzer, 60 M.J. at 453. Prior to the Court of Appeals for the Armed Forces (CAAF) taking action in the case, the Army Court of Criminal Appeals had set aside Sergeant Rreutzer’s death sentence. United States v. Kreutzer, 59 M.J. 773 (Army Ct.Crim.App.2004), aff'd, 61 M.J. 293 (C.A.A.F.2005). Even though his death sentence had been set aside, he remained on death row at the United States Disciplinary Barracks. Kreutzer, 60 M.J. at 453. He subsequently filed a petition in the nature of a writ of mandamus with the CAAF under the All Writs Act. 28 U.S.C. § 1651(a). Our superior court granted the relief he requested by ordering his removal from death row. Kreutzer, 60 M.J. at 453. In doing so, the court noted the existence of “Army regulations [that] prohibit the commingling of prisoners under sentence of death with other than death sentence prisoners,” but otherwise provided no other authority, rationale, or analysis for its decision. Id. (quoting Army Regulation (AR) 190-47, The Army Corrections System, ¶ 12-6b (5 Apr 2004)).
Given the brevity of the majority opinion, its precedential value is limited, probably intentionally so. Moreover, because a court may exercise broad discretion in deciding whether to grant a writ of mandamus, we are reluctant to give the decision an expansive interpretation. See id. at 455 (Crawford, J., dissenting) (suggesting that the majority rested its decision on equitable grounds).
In any event, the majority’s ultimate holding in this abbreviated opinion orders specific relief from the conditions of the petitioner’s confinement. It does not address in any form or fashion whether the petitioner was entitled to additional confinement credit because of a violation of the Army regulation *520prohibiting commingling of prisoners on death row. Under these circumstances, we are not convinced our superior court intended to establish a per se right to additional pretrial confinement credit whenever military officials fail to adhere to service regulations governing military confinees.
Indeed, when called upon to address the issue, our superior court has consistently held that the failure to adhere to service regulations does not establish a per se entitlement to additional confinement credit. King, 61 M.J. at 228; McCarthy, 47 M.J. at 166; United States v. Moore, 32 M.J. 56, 60 (C.M.A.1991). See also United States v. Daniels, 23 M.J. 867, 869 (A.C.M.R.1987) (the question of whether an accused is entitled to additional pretrial confinement credit is not whether the civilian confinement facility adhered to confinement regulations, but whether the conditions of the accused’s confinement were considered a violation of Article 13).
Moreover, after a thorough review of AFT 31-201, we can discern no intent on the part of the Secretary to create an enforceable right to additional administrative credit for pretrial confinement credit beyond those rights found in the Constitution, Article 13, or the Rules for Courts-Martial. Absent an unambiguous grant of a substantive right, we hold the military judge did not err in failing to grant additional confinement credit based solely upon a violation of the Air Force’s confinement regulation.9
c. Presidential Intent—R.C.M. 304(f)
Having concluded AFI 31-205 on its face fails to evince any Secretarial intent to create an entitlement to pretrial confinement credit for a violation of its provisions, we next consider Presidential intent in enacting R.C.M. 304(f), which states in full:
Punishment prohibited. Pretrial restraint is not punishment and shall not be used as such. No person who is restrained pending trial may be subjected to punishment or penalty for the offense which is the basis for that restraint. Prisoners being held for trial shall not be required to undergo punitive duty hours or training, perform punitive labor, or wear special uniforms prescribed only for post-trial prisoners. This rule does not prohibit minor punishment during pretrial confinement for infractions of the rules of the place of confinement. Prisoners shall be afforded facilities and treatment under regulations of the Secretary concerned.
(Emphasis added to last sentence.) Setting aside, for the moment, the question of whether the present case involves punishment, we focus on the last sentence of this provision and address yet another novel question: Whether the President intended to define punishment to include situations when confinement officials fail to afford “facilities and treatment under regulations of the Secretary concerned.”
Interpreting the provisions of the Manual is a matter of law we review de novo. United States v. Rendon, 58 M.J. 221, 224 (C.A.A.F.2003). To ascertain the President’s intent in enacting R.C.M. 304(f), we look to the plain language of the rule and any related rule, in light of their object and policy. Id. If the Manual is unclear on its face, we next look to the Drafters’ Analysis of the rule. Id. Cf. United States v. Rexroat, 38 M.J. 292, 298 (C.M.A.1993) (“the Drafters’ Analysis is a reflection of the drafters’ intent, not necessarily the President’s”).
Because R.C.M. 304(f) is entitled, “Punishment prohibited,” and because its provisions closely follow the language found in Article 13, there is little doubt the rule is simply the President’s implementation of Article 13 and the case law interpreting it. See generally McCarthy, 47 M.J. at 165. See also United States v. Starr, 51 M.J. 528, 533 (A.F.Ct.Crim.App.1999) (in enacting R.C.M. 304(f) “the President was not trying to expand the law to provide greater rights for individual servicemembers than is set forth in Article 13”), aff'd, 53 M.J. 380 (C.A.A.F.2000). Even if R.C.M. 304(f) was unclear, the Drafter’s Analysis is not. The Drafters’ Analysis ex*521plicitly states, “[t]his section is based on Article 13.” Manual for Courts-Martial, United States (MCM), A21-16 (2005 ed.).10
Moreover, the historical antecedents to R.C.M. 304(f) provide some insight into the meaning and effect of that language of the Rule requiring prisoners to be afforded “facilities and treatment” in accordance with service regulations. See generally MCM, Chapter Y, ¶ 18b(3) (1951 and 1969 ed.). We conclude that this reference to service regulations merely reflects an intent to: (1) avoid having to provide detailed rules governing how to handle disciplinary infractions of confinement rules in the Manual,11 and (2) grant broad discretion to confinement officials in administering confinement facilities.12
Absent clear executive intent, we are unwilling to conclude that the last sentence in R.C.M. 304(f) was intended to establish that any violation of a service regulation relating to confinement facilities or the treatment of prisoners would automatically be deemed illegal pretrial punishment and entitle the appellant to credit.

d. Presidential Intent—R.C.M. 305(k)

We next consider how a violation of AFI 31-205 should be addressed vis-a-vis R.C.M. 305. We are to determine whether the military judge erred by not considering subsection (k) as a possible basis for granting the appellant additional confinement credit for the government’s failure to adhere to the uniform and commingling provisions of AFI 31-205.13 We conclude that he did not.
R.C.M. 305 affords servicemembers facing pretrial confinement numerous procedural safeguards, such as the right to counsel and the right to seek review of the confinement decision. See, e.g., R.C.M. 305(f), (h), (i), (j), and (l). On appeal, the appellant does not allege any of the enumerated rights afforded in R.C.M. 305 were violated. Instead, she focuses on subsection (k), the remedy section of the Rule. Specifically, the focus is on language added to subsection (k) in 1998 that provides: “The military judge may order additional credit for each day of pretrial confinement that involves an abuse of discretion or unusually harsh circumstances.”
The added language is explicit Presidential recognition of the judicially-created right to confinement credit first established by our superior court in Suzuki14 for “unusually harsh circumstances” and for violations of Article 13. As applied by our superior court, this sentence merely incorporates case law. See generally United States v. Crawford, 62 M.J. 381, - (C.A.A.F.2005); United States v. Spaustat, 57 M.J. 256, 261-62 (C.A.A.F.2002); United States v. Rock, 52 M.J. 154, 156 (C.A.A.F.1999). The added language was not intended to create a new or different right to credit; rather, it was intended to incorporate an existing entitlement into the credit rule of R.C.M. 305.

e. Constitutional and Statutory Considerations—Punishment

The appellant’s concern has always been about the conditions of her confinement— *522conditions inconsistent with Air Force regulatory requirements. Thus, it is our view that the most appropriate way to review her complaint about the regulatory violations and conditions surrounding her pretrial confinement is to determine if they were unduly rigorous (Article 13), “unusually harsh” (R.C.M. 304(f); Suzuki), or failed to reasonably relate to a legitimate governmental objective CBell).
Whether an individual has been subjected to illegal pretrial punishment is primarily a matter of constitutional and statutory interpretation. The constitutional framework for evaluating conditions of pretrial confinement is found in Bell, 441 U.S. at 538-39, 99 S.Ct. 1861:
A court must decide whether the disability is imposed for the purpose of punishment or whether it is but an incident of some other legitimate governmental pur-pose____Thus, if a particular condition or restriction of pretrial detention is reasonably related to a legitimate governmental objective, it does not, without more, amount to “punishment.” Conversely, if a restriction or condition is not reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer that the purpose of the governmental action is punishment that may not constitutionally be inflicted upon detainees qua detainees.
The statutory prohibition against pretrial punishment is found in Article 13, which provides that no person being held for trial may be subjected to punishment other than arrest or confinement, and that the arrest or confinement may not be more rigorous than necessary to assure his or her presence at trial. King, 61 M.J. at 227. This provision is conceptually the same as that required by the Due Process Clause of the Constitution. United States v. James, 28 M.J. 214, 215-16 (C.M.A.1989). Our superior court has identified two types of activities that constitute a violation of Article 13.
First, like RCM 304(f) ... it prohibits the imposition of punishment or penalty prior to trial. Such an imposition entails a purpose or intent to punish an accused before guilt or innocence has been adjudicated.
Second, Article 13 proscribes infliction of unduly rigorous circumstances during pretrial detention which, in sufficiently egregious circumstances, may give rise to a permissible inference that an accused is being punished, or may be so excessive as to constitute punishment.
McCarthy, 47 M.J. at 165 (citations omitted). See also United States v. Smith, 53 M.J. 168 (C.A.A.F.2000).
The appellant concedes that confinement and military officials never intended to punish her. Instead, she argues that being commingled with convicted prisoners and having to wear a similar uniform were unduly rigorous conditions that give rise to a permissive inference that she was being punished.
De minimis impositions on an accused held for trial do not require credit under Article 13. United States v. Corteguera, 56 M.J. 330, 331 (C.A.A.F.2002) (citing United States v. Fricke, 53 M.J. 149, 155 (C.A.A.F.2000)). And failure to complain about pretrial confinement while subject to such conditions is “strong evidence” that an accused was not punished illegally. Palmiter, 20 M.J. at 97. Although a violation of AFI 31-205 could permit a factfinder to infer there was an intent to punish or led to unduly rigorous conditions, such an inference is not required to be drawn.
Commingling of pretrial and sentenced prisoners may violate Article 13, if it is intended to punish the pretrial prisoner or is unrelated to any legitimate government purpose. Id. at 95. However, there is no per se prohibition against commingling. Id. See also Bell, 441 U.S. at 539, 99 S.Ct. 1861. Rather, “[cjommingling with post-trial inmates is a factor to consider when assessing conditions of confinement, but alone it is not a per se violation of Article 13.” King, 61 M.J. at 228.
Requiring servicemembers to “wear special uniforms prescribed only for post-trial prisoners” may also constitute unlawful pretrial punishment. See R.C.M. 304(f). But such a practice is not a per se violation of Article 13 if it is “consistent with the *523internal operating procedures of the jail” and applies to all detainees. See James, 28 M.J. at 216. See also United States v. Marston, 22 M.J. 850, 851 (A.F.C.M.R.1986) (denying a pretrial confmee the privilege of wearing rank insignia was not a condition so “onerous” as to warrant additional administrative credit).
We conclude that military officials did not act arbitrarily in placing the appellant in Solano County confinement facilities. The appellant faded to establish any evidence to suggest military officials singled her out for punishment by ordering her into a civilian confinement facility where segregation of pretrial detainees from adjudged and sentenced prisoners was not consistently achieved, or where she would be unable to wear her battle dress uniform or other attire that would distinguish her from adjudged prisoners. See James, 28 M.J. at 216.
Similarly, the appellant failed to establish any evidence to suggest that civilian confinement personnel held such improper motives. The rules of the Solano County confinement facilities concerning the wear of uniforms were based on security reasons, and thus involved legitimate, nonpunitive, governmental objectives. As the military judge noted at trial, it is only logical that military members would have to abide by a civilian facility’s rules and regulations.
The appellant also failed to meet her burden that the commingling of pretrial and post-trial prisoners led to onerous conditions warranting additional pretrial confinement credit. See Palmiter, 20 M.J. at 95. The appellant’s failure to complain about these conditions before trial is some evidence these circumstances were not unduly rigorous or unusually harsh. See id. at 97.15
Consequently, we conclude the military judge did not abuse his discretion when he declined to award the appellant additional pretrial confinement credit under any of the theories discussed above. Moreover, under these circumstances, we find no legal error in the military judge’s discretionary decision not to award extra credit. See Moore, 32 M.J. at 60.

Conclusion

The findings and the sentence are correct in law and fact and no error prejudicial to the substantial rights of the appellant occurred. Article 66(c), UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F.2000). Accordingly, the findings and the sentence are
AFFIRMED.
Judge FINCHER participated in this decision prior to his reassignment.

. In specifying this Issue, we also asked the parties to specifically address the following four areas of interest to the Court:
1. Whether the appellant has an enforceable right to compliance with the terms of AFI 31-205, in light of Kreutzer v. United States, 60 M.J. 453 (C.A.A.F.2005) (mem).
2. Whether a violation of R.C.M. 304(f), Punishment prohibited, constitutes "punishment” within the meaning of Article 13, UCMJ, 10 U.S.C. § 813.
3. Whether the government is relieved of any obligation to comply with the terms of AFI 31-205, R.C.M. 304, or R.C.M. 305 by virtue of entering into a memorandum of agreement with local civilian authorities to use civilian confinement facilities to house military prisoners.
4. Whether the terms of R.C.M. 305(k) permitting discretionary sentence credit for pretrial confinement that "involves an abuse of discretion” are broader than the provisions of R.C.M. 305(j) that mandate sentence credit for pretrial confinement that occurs "as a result of an abuse of discretion” (emphasis added).


. AFJI 31-215, Military Sentences to Confinement, was last published in November 1964. It established procedures for computing the sentences of Army and Air Force personnel, but did not address housing conditions for confinees. It was later revised and redesignated as Air Force Regulation 125-30, Military Sentences to Confinement (28 Feb 1989). Paragraph 4(g) of the latest regulation only addresses the calculation of the release date of prisoners. We find this reference has no bearing on the matters before this Court.


. This language is not unique to the confinement instruction. According to AFI 33-360VI, Air Force Content Management Program—Publication, ¶ 2.2.4 (30 Jan 04), all Air Force instruc*518tions must contain this banner statement across the top of the title page because the instructions are considered orders of the Secretary of the Air Force.


. Trial defense counsel also advised the military judge of United States v. Fletcher, another case involving an accused confined in Solano County facilities under similar circumstances. The Air Force military judge in that case awarded credit on an equitable basis, after finding no violation of Article 13, UCMJ.


. See Bell v. Wolfish, 441 U.S. 520, 535, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979); United States v. McCarthy, 47 M.J. 162, 164-65 (C.A.A.F.1997).


. Article 13, UCMJ.


. See United States v. Pierce, 27 M.J. 367 (C.M.A. 1989) (establishing procedure for providing credit to a servicemember who is court-martialed for an offense that was subject to prior nonjudicial punishment); United States v. Mason, 19 M.J. 274 (C.M.A.1985) (awarding credit for pretrial restraint equivalent to confinement); Allen, 17 M.J. at 126 (awarding credit for pretrial confinement); United States v. Suzuki, 14 M.J. 491 (C.M.A.1983) (recognizing that a military judge has broad discretion to award credit for illegal pretrial confinement involving unusually harsh circumstances).


. See R.C.M. 304(f) and 305.


. Cf. Allen, 17 M.J. at 126 (holding that a DoD Instruction required day-for-day credit for confinement for time spent in pretrial confinement).


. This provision is the same as that contained in the 2002 edition which was in effect at the time of trial.


. See Major William H. Conley, Legal and Legislative Basis—Manual for Courts-Martial, Apprehension and Restraint (1951) (“[Pjunishment is authorized for infractions of the disciplinary rules of the confinement facility concerned. Such rules, including the authorized punishments, are to be set out in departmental regulations rather than in this manual.”).


. See Major William H. Conley, Legal and Legislative Basis—Manual for Courts-Martial, Apprehension and Restraint (1951) (“It will be noted that the provision of the manual pertaining to the facilities, accommodations, treatment, and training to be accorded prisoners being held for trial or the results of trial is to be implemented in pertinent regulations. This provision was purposely designed to afford the authorities charged with the administration of confinement facilities the opportunity to prescribe, within their judgment, the necessary rules subject, of course, to the prohibition against the imposition of unauthorized punishment or penalties.”).


. This issue ordinarily would be considered waived because the appellant failed to raise R.C.M. 305(k) as a basis for additional administrative credit at trial. See United States v. Chapa, 57 M.J. 140, 142 (C.A.A.F.2002). Nonetheless, we will not apply waiver in this case because a panel of this Court specified this issue pursuant to Article 66(c), UCMJ, 10 U.S.C. § 866(c). See United States v. Cole, 31 M.J. 270, 272 (C.M.A.1990).


. 14 M.J. at 492.


. We note that strict adherence to the Instruction could have led to conditions much harsher than what the appellant endured. For example, wear of a uniform that was different from civilian inmates might have lead to problems where a military detainee would be singled out for ridicule or different treatment. The drafters of the Instruction clearly did not intend such an "illogical and anomalous result.” See generally Palmi-ter, 20 MJ. at 94.